10-1127-ag
         Siswoyo v. Holder
                                                                                        BIA
                                                                                   Nelson, IJ
                                                                               A098 690 726


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of September, two thousand eleven.
 5
 6       PRESENT:
 7                JOSEPH M. MCLAUGHLIN,
 8                GUIDO CALABRESI,
 9                RICHARD C. WESLEY,
10                        Circuit Judges.
11       _______________________________________
12
13       WINOTO SISWOYO,
14                Petitioner,
15
16                           v.                                 10-1127-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Ronald S. Salomon, New York, NY.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Douglas E. Ginsburg,
27                                     Assistant Director; Paul Fiorino,
28                                     Senior Litigation Counsel, Office of
 1                           Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 8   review is DENIED.

 9       Winoto Siswoyo, a native and citizen of Indonesia,

10   seeks review of a February 26, 2010, decision of the BIA

11   reaffirming, on remand, the September 20, 2005, decision of

12   Immigration Judge (“IJ”) Barbara A. Nelson denying his

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).    In re Winoto

15   Siswoyo, No. A098 690 726 (B.I.A. Feb. 26, 2010), aff’g No.

16   A098 690 726 (Immig. Ct. N.Y. City Sept. 20, 2005).    We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history of this case.

19       Under the circumstances of this case, we review the

20   BIA’s decision alone.   See Belortaja v. Gonzales, 484 F.3d

21   619, 622-23 (2d Cir. 2007).    The applicable standards of

22   review are well-established.    See 8 U.S.C. § 1252(b)(4)(B);

23   Aliyev v. Mukasey, 549 F.3d 111, 115-16 (2d Cir. 2008).

24       As an initial matter, we do not consider the agency’s



                                    2
 1   denial of CAT relief because our prior decision dismissing

 2   for lack of jurisdiction Siswoyo’s unexhausted challenge to

 3   the denial of that form of relief remains the law of the

 4   case.    See Johnson v. Holder, 564 F.3d 95, 99 (2d Cir.

 5   2009).   Therefore, the only issue before us is Siswoyo’s

 6   challenge to the BIA’s denial of asylum and withholding of

 7   removal based on the finding that he failed to demonstrate a

 8   pattern or practice of persecution against Chinese

 9   Christians in Indonesia.

10       In order to establish eligibility for asylum or

11   withholding of removal, an applicant need not “provide

12   evidence that there is a reasonable possibility he or she

13   would be singled out individually for persecution if . . .

14   [t]he applicant establishes that there is a pattern or

15   practice in his or her country of nationality . . . of

16   persecution of a group of persons similarly situated to the

17   applicant.”   8 C.F.R. § 1208.13(b)(2)(iii); see also

18   8 C.F.R. § 1208.16(b)(2)(i).   The BIA has found time and

19   again that there is no such pattern or practice of

20   persecution against Chinese Christians in Indonesia, see,

21   e.g., Matter of A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005),

22   and we have found no error in those decisions, see, e.g.,

23   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).

                                    3
 1   Likewise, in this case, the BIA did not err in determining

 2   that Siswoyo failed to establish a pattern or practice of
 3   persecution against Chinese Christians in Indonesia.

 4   Indeed, the BIA reasonably found that although Chinese

 5   Christians face incidents of harm, particularly by non-state
 6   actors, and although government forces at times have
 7   tolerated such illegal actions, the record did not establish
 8   that there is systematic persecution of that group.       See

 9   Santoso, 580 F.3d at 112; see also Matter of A-M-, 23 I. &

10   N. Dec. at 741-42.

11       Because the BIA reasonably determined that Siswoyo

12   failed to establish a pattern or practice of persecution

13   against Chinese Christians in Indonesia, it did not err in

14   denying his applications for asylum and withholding of

15   removal.    See 8 C.F.R. § 1208.13(b)(2)(iii); 8 C.F.R.

16   § 1208.16(b)(2)(i); see also Paul v. Gonzales, 444 F.3d 148,

17   156 (2d Cir. 2006).

18       For the foregoing reasons, the petition for review is

19   DENIED.    As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.    Any pending request for

23   oral argument in this petition is DENIED in accordance with


                                    4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   5